King, C.J.,
with whom Batchelder, J., joins, dissenting in Grindle: While I agree with the majority’s analysis of section II of the negligent homicide statute, RSA 630:3, II, and the disposition of Grindle’s sufficiency claim, I am unable to join in the court’s reaffirmation of State v. Cornelius, 122 N.H. 925, 452 A.2d 464 (1982), in part III, A of the opinion. For the reasons set forth in Justice Batchelder’s dissent in State v. Cornelius, supra, at 929-31, 452 A.2d at 467-68, in which I concurred, I continue to believe that when a breath test is administered at the direction of a law enforcement officer, the defendant has a due process right under part I, article 15 of the New Hampshire Constitution to have a second sample preserved for independent analysis. Accordingly, the results of a breathalyzer test should be inadmissible unless the State preserves a second breath sample or its functional equivalent for independent testing by the defendant. I would therefore vacate the judgment of the superior court in Grindle and remand for further proceedings.